DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-4, in the reply filed on 3/29/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner did not provide support in the record for alternative use of the product.  This is not found persuasive because documentation is not required for the alternate use.  The burden shifts to applicant to prove or provide a convincing argument that the alternative use suggested by the Examiner cannot be accomplished.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
In regard to claims 2 and 4, the transitional phrase “consists essentially of" limits the scope of the claim to components that do not materially affect the basic and novel characteristics of the claimed invention (MPEP 2111.03; In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)). However, there do not appear to be components described in the prior art that would materially affect the basic and novel characteristics of the claimed invention.  There also does not appear to be a clear indication in the instant disclosure of what components would materially affect the basic 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 2013/0230477) in view of Tamura et al., (US 2014/0364394).
	Li et al. teaches “a cosmetic system comprising a basecoat composition comprising at least one acrylic thickener and a topcoat composition comprising at least one polyurethane dispersion” (Abstract).
ethylenic polymer insofar as it comprises at least one acrylic thickener.  The basecoat also comprises a “volatile oil” (p. 3, para. [0044]).
	The topcoat comprises “at least one polyamine” (p. 5,para. [0066]), and a non-volatile silicone oil insofar it comprises “simethicone” (see p. 12, para. [0160], Example 2). 
	The compositions “can also comprise any additive usually used in the field under consideration” (p. 10, para. [0133]).

	Li et al. does not teach a silicone gum.
	
	Tamura et al. teaches novel liquid organosiloxane and uses thereof.  
	The reference teaches use of silicone gum for cosmetic purposes (p. 34, para. [0303]), where “the silicone gum can exhibit a superior retention property on hair or skin, and can form a protective film with superior aeration property” (Id., para. [0305]).  
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add silicone gum to the topcoat of Li et al. for the advantage of providing superior retention and aeration property, as taught by Tamura et al.  

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612